Citation Nr: 0004383
Decision Date: 02/18/00	Archive Date: 09/08/00

DOCKET NO. 93-19 003               DATE FEB 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric
disorder, to include post traumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Disabled American Veterans

INTRODUCTION

The veteran served on active duty from January 1967 to October 197
1.

This appeal arose from a September 1992 rating decision of the New
Orleans, Louisiana, Department of Veterans Affairs (VA), Regional
Office (RO), which denied, in part, service connection for a
nervous condition and a hearing loss. In

July 1997, these issues were remanded by the Board of Veterans'
Appeals (Board) for additional evidentiary development. Following
compliance with this remand, a rating action was issued in
September 1998 which continued to deny entitlement to the benefits
requested.

FINDING OF FACT

The veteran has not been shown by credible evidence to suffer from
an acquired psychiatric disorder, to include PTSD, or from a
hearing loss, which can be related to his period of service.

CONCLUSION OF LAW

The veteran has not presented evidence of well grounded claims for
service connection for an acquired psychiatric disorder, to include
PTSD and a hearing loss. 38 U.S.C.A. 1101, 1110, 1112, 1113,
5107(a) (West 1991); 38 C.F.R. 3.303, 3.304(f), 3.307, 3.309, 3.385
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether the
appellant has presented evidence of well grounded claims; that is,
ones which are plausible. If he has not presented well grounded
claims, his appeal must fail and there is no duty to assist him
further in the development of his claims because such additional
development would be futile. 38 U.S.C.A. 5107(a) (West 1991);
Murphy v. Derwinski, 1 Vet. App. 78 (1990). As will be explained
below, it is found that his claims are not well grounded.

2 -

Under the applicable criteria, service connection may be granted
for a disability the result of disease or injury incurred in or
aggravated by service. 38 U.S.C.A. 1110 (West 1991).

Where a veteran has served for 90 days or more during a period of
war, or during peacetime service after December 31, 1946, and a
psychosis becomes manifest to a degree of 10 percent within one
year from the date of termination of such service, such disease
shall be presumed to have been incurred in service, even though
there is no evidence of such disease during the period of service.
This presumption is rebuttable by affirmative evidence to the
contrary. 38 U.S.C.A.  1101, 1112, 1113 (West 1991); 38 C.F.R. 
3.307, 3.309 (1999).

In order to establish entitlement to service connection for PTSD,
there must be medical evidence establishing a clear diagnosis of
the condition, credible supporting evidence that the claimed
inservice stressor actually occurred, and a link, established by
medical evidence, between current symptomatology and the claimed
inservice stressor. 38 C.F.R. 3.304(f).

Service connection for a hearing loss disability may be granted if
the disability results from disease or injury incurred in or
aggravated by service, or if a sensorineural-type hearing loss
disability was demonstrated to a compensable degree within one year
thereafter. 38 U.S.C.A. 1101, 1110, 1112, 1113, 1131 (West 1991);
38 C.F.R.  3.3 03, 3.3 07, 3.3 09 (1999). For the purposes of
applying the laws administered by VA, impaired hearing will be
considered to be a disability when the auditory threshold in any of
the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40
decibels or greater; or when the auditory thresholds for at least
three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26
decibels or greater; or when speech recognition scores using the
Maryland CNC Test are less than 94 percent. 38 C.F.R. 3.385 (1999).

3 -

FACTS

An acquired psychiatric disorder

A review of the veteran's service records indicate that he served
in Vietnam from March 9, 1969 to April 9, 1970. His chief military
occupational specialty was cook. His DD-214 revealed that he
received the National Defense Service Medal, the Vietnam Service
Medal and the Vietnam Campaign Medal. There was no indication that
he had been awarded any combat badges or had received any injuries.

The veteran's service medical records revealed that he was
psychiatrically normal at the time of the pre-induction physical
examination performed in December 1966. His July 1971 separation
examination also noted that he was psychiatrically normal. Prior to
his discharge in October 1971, he was psychiatrically evaluated on
September 23, 1971. It was noted that he had been in the Army for
over 4 years and had served well, until January 1971, when he
received his first Article 15 punishment. Since that time, he had
received many Article 15's, as well as a summary court martial. He
indicated that he was being punished for unintentional mistakes or
was being wrongfully accused. His unit commander had noted that he
had lied frequently, although the examiner saw no evidence of
habitual lying. There was no evidence of a psychiatric disorder. He
denied any past adjustment disorders. During the evaluation, he was
polite, relevant and coherent. The diagnosis was no disease found.

A neuropsychiatric examination was performed in April 1988. He was
alert, friendly, cooperative and in good spirits, although he
claimed that he sometimes got into a bad mood and would go off by
himself; these moods usually passed within a couple of hours. He
denied drinking. He maintained good eye contact throughout the
interview. His stream of thought was well connected and there was
no indication of a thought disorder, hallucinations or delusions.
He also did not display any paranoid ideation or ideas of
reference. The diagnosis was no present psychiatric disease found.

4 -

In April 1992, the veteran was seen by the state's Social Worker's
Department. He complained of chest pain, trouble sleeping and
nervousness since Vietnam. He noted that these symptoms had
worsened over the past two to three years. He also complained of
Vietnam nightmares and reported hearing voices (particularly that
of his deceased father). He reported irritability, hopelessness,
suicidal thoughts and depression. He noted that these symptoms had
begun years before and the precipitating factor was felt to be the
war, although unemployment and his financial situation were also
playing a role. He claimed that he had stopped drinking two to
three months ago. The mental status examination noted normal speech
and normal motor activity. During the initial interview, he was
angry. His mood was depressed, his affect was normal and he
reported suicidal thoughts, hopelessness and worthlessness; he also
tended to blame others for his problems. He was oriented in three
spheres and he reported auditory hallucinations. The diagnosis was
PTSD.

In October 1992, the veteran was evaluated by the state's
psychological services. He was poorly groomed and dirty. He
indicated that he was experiencing an inability to sleep and
frequent awakening from Vietnam nightmares. He said that he was
hearing voices and was under severe stress. He admitted to
drinking. He said that he had been an infantry cook in Vietnam and
had spent a year in combat. He noted that he had always been
nervous, even as a child, but that his combat experiences had
rendered him unable to cope with things. He claimed that a large
rocket had detonated next to a tent where he had been sleeping. He
said that he was now extremely jumpy and sensitive to loud noises.
He complained of flashbacks and nightmares, from which he would
awaken screaming. The mental status examination noted that he
looked tired, anxious and depressed. He was jumpy, hypervigilant,
sometimes tearful and trembling. His speech was hesitant and
pressured, but was relevant to the conversation. After talking with
the veteran, it was felt that he was not experiencing actual
auditory hallucinations, but suffering from perceptual distortions
secondary to nightmares and possible flashbacks occurring at night.
His speech was goal directed and logical. His insight and judgment
were compromised by anxiety and his generalized distress. He was

- 5 -

cooperative but seemed dejected. He seemed fearful, nervous and
restless. The summary indicated that his presentation suggested the
presence of relatively severe PTSD secondary to experiences in
Vietnam. He appeared to be an individual who would have been
sensitive to the traumas associated with warfare. Even though
Vietnam might not be the only precipitating factor in his emotional
debilitation, it certainly was a salient one. Again, it was noted
that he showed a constellation of symptoms frequently associated
with PTSD.

VA examined the veteran in January 1997. His affect was a little
blunted, and he was oriented, verbal and alert. He denied homicidal
or suicidal ideations. He indicated that he would hear voices from
time to time. He also claimed that he was paranoid, noting that he
would not eat out for fear that his food might be poisoned. The
Axis I diagnoses were schizoaffective disorder and alcohol
dependence.

VA performed extensive psychological testing on the veteran on
August 21, 1997. It was noted that his military occupational
specialty was cook. He claimed that he could not work because of
his nervousness, and he reported that he had been sober for about
two months. He was pleasant, polite and cooperative, though he
presented a rather disheveled and unkempt appearance. He was given
an MMPI-2 and a Mississippi Scale for Combat Related PTSD. An F
score of 120 on the MMPI-2 suggested that he could have been faking
badly while taking the test; thus, the profile obtained from this
test was given with reservations. His profile suggested very
serious psychopathology, suggesting paranoid type schizophrenia. In
this type of person, hallucinations, delusions and suspiciousness
are common. The affect tends to be blunted; these persons tend to
be introverted, socially withdrawn and may become quite aggressive
when drinking. The psychologist noted that no definitive diagnosis
was suggested; the psychiatric examiner was cautioned that the
veteran might have been trying to fake badly, which could affect
the outcome of the testing. Schizoaffective disorder, paranoid
schizophrenia and PTSD still predominated the diagnostic picture,
as did his prior and extensive history of alcohol dependency.

6 -

A psychiatric evaluation of the veteran was conducted by VA on
August 26, 1997. It was noted that the psychological testing had
suggested that he was faking; this appeared to be consistent with
the claims folder, which showed various diagnoses, ranging from no
diagnosis at all, to PTSD, to paranoid schizophrenia to alcohol
dependence. He said that he was nervous and that he had mixed
auditory and visual hallucinations that frightened him. The mental
status examination noted that his clothes were dirty, although he
had reasonable personal hygiene. He sat comfortably, although he
drummed his fingers on his knees. His facial expressions were bland
and his vocal interactions were intense. His speech was loud,
fluent, goal directed, normal in rate and appropriate in content.
His mood was a bit sad and his affect was blunted to agitated with
a broad range of emotional expression. His thought processes were
focused and preoccupied with his multiple concerns. His memory
system was intact and he was oriented in three spheres. He again
referred to mixed auditory and visual hallucinations. His behavior
was a bit strange and was suggestive of schizophrenia. He was not
depressed and there was no anxiety evident. His insight was limited
and his judgment was appropriate. The Axis I diagnoses were
paranoid schizophrenia and alcohol abuse, current status uncertain.
The Axis II diagnosis was personality disorder, not otherwise
specified.

Hearing loss

The veteran's service medical records indicated that an
audiological evaluation was conducted at the time of his December
1966 pre-induction examination. Pure tone thresholds (converted to
ISO), in decibels, were as follows:

                         HERTZ 
          500      1000     2000     3000     4000 
RIGHT      10         5       10                 5 
LEFT       10         5       10                 5

An audiological evaluation was conducted at the time of his
separation from service in July 1971. Pure tone thresholds, in
decibels, were as follows:

-7-

                         HERTZ 
          500    1000    2000     3000    4000 
RIGHT       5       5       5                5 
LEFT        5       5      10                5

No complaints of or treatment for a hearing loss were noted in the
service medical records.

On the authorized audiological evaluation in April 1988, conducted
as part of a VA examination, pure tone thresholds, in decibels,
were as follows:

                         HERTZ 
          500    1000    2000     3000    4000 
RIGHT      20      35      35       35      35 
LEFT       30      35      35       35      45

Speech audiometry revealed speech recognition ability of 90 percent
in the right ear and of 88 in the left ear.

A VA examination was performed in December 1996. On the authorized
audiological evaluation, pure tone thresholds, in decibels, were as
follows:

                         HERTZ 
          500    1000    2000     3000    4000 
RIGHT      30      35      45       50      50 
LEFT       25      35      35       45      40

Speech audiometry revealed speech recognition ability of 84 percent
in the right ear and of 94 in the left ear. The average dB loss in
the right ear was 45 and 44 in the left ear. During an examination
of the veteran's ears conducted in January 1997,

-8-

the veteran stated that rockets exploded around him during service
and that he had had trouble hearing ever since.

ANALYSIS

Initially, in order to establish service connection, the following
three elements must be satisfied: 1) the existence of a current
disability; 2) the existence of a disease or injury in service, and
3) a relationship or nexus between the current disability and a
disease contracted or an injury sustained in service. Caluza v.
Brown, 7 Vet. App. 498 (1995); Grivois v. Brown, 6 Vet. App. 136
(1994); Grottveit v. Brown, 5 Vet. App. 91 (1993); Rabideau v.
Derwinski, 2 Vet. App. 141 (1992).

In regard to the veteran's claim for service connection for an
acquired psychiatric disorder, to include PTSD, it is initially
noted, that after extensive testing, the VA diagnosed him as
suffering from paranoid schizophrenia. Thus, it would appear that
a current disability does exist. However, there is no indication in
the record that this disorder was present in service or had
manifested to a compensable degree within one year of his discharge
from service. Therefore, the veteran has failed to present evidence
of a well grounded claim for this disorder on either a direct or a
presumptive basis.

The veteran has also claimed that he suffers from PTSD. According
to the applicable regulation, service connection for PTSD requires
medical evidence diagnosing the condition in accordance with 38
C.F.R. 4.125(a); a link, established by medical evidence, between
current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.
If the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to that combat, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in- service stressor. If the evidence establishes that
the veteran was a prisoner-of-war under the provisions of 38 C.F.R.
3.1(y) and the claimed stressor is related to that

9 -

prisoner-of-war experience, in the absence of clear and convincing
evidence to the contrary, and provided that the claimed stressor is
consistent with the circumstances, conditions, or hardships of the
veteran's service, the veteran's lay testimony alone may establish
the occurrence of the claimed in-service stressor. 38 C.F.R.
3.304(f) (1999).

In the instant case, the veteran has failed to establish that he
currently suffers from PTSD. In fact, the VA examiner who conducted
the psychological testing in August 1997, indicated that he
appeared to be faking during the testing, thus invalidating the
test results. Significantly, the August 1997 VA psychiatric
examiner, after reviewing the results of the psychological testing
and after reviewing the entire claims folder, failed to diagnose
PTSD. Moreover, there is no suggestion in the available record that
the veteran was engaged in combat with the enemy. His military
occupation was cook. He was not awarded any combat badges. While he
reported that a rocket had exploded next to a tent in which he had
been sleeping, he has never provided VA with detailed information
capable of substantiation. Since he was not engaged in combat with
the enemy, he must provide corroborative evidence of any claimed
stressor; he has not provided such evidence. See Zarycki v. Brown,
6 Vet. App. 91, 98 (1993). The fact remains that there is no
evidence of record that the veteran experienced, witnessed or was
confronted with an event or events that involved actual or
threatened death or serious injury to self or others, which
resulted in a response of intense fear, helplessness or horror.
Thus, it is found that the veteran has failed to present evidence
of a well grounded claim for PTSD.

In regard to the veteran's claim for service connection for a
hearing loss, it is initially noted that he has been diagnosed as
suffering from a hearing loss disability. Thus, the existence of a
current disability has been established. However, there is no
indication that any hearing loss was present in service. His
service medical records indicated that his hearing was normal. It
is noted that since the veteran was not engaged in combat, the
relaxed standards of proving inservice incurrence of an injury
established by 38 U.S.C.A. 1154(b) (West 1991) are not for
application in this case. While the veteran claims that he was
exposed to rocket attacks, these

- 10-

have not been established by objective evidence of record.
Moreover, there is no objective medical opinion of record relating
his current hearing loss disability to his period of service. Thus,
it is concluded that the veteran has not presented evidence of a
well grounded claim for service connection for a hearing loss.

The appellant has not informed VA of the existence of any specific
evidence germane to any claim at issue that would complete an
incomplete application for compensation, i.e., well ground an
otherwise not well grounded claim, if submitted. Consequently, no
duty arises in this case to inform that appellant that his
application is incomplete or of actions necessary to complete it.
See 38 U.S.C.A. 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet.
App. 459, 465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427
(1995); cf Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim
is not well grounded and claimant inform VA of the existence of
certain evidence that could well ground the claim VA has duty under
38 U.S.C.A. 5103(a) to inform claimant that application for
compensation is incomplete and to submit the pertinent evidence).

It is also found that there is no prejudice to the veteran in
denying this claim as not well grounded, even though the RO
decision was on the merits. Edenfield v. Brown, 8 Vet. App. 384
(1995).

ORDER

Service connection for an acquired psychiatric disorder, to include
PTSD, is denied.

Service connection for a hearing loss disability is denied.

L. M. BARNARD 
Acting Member, Board of Veterans' Appeals

- 11 -



